Order entered November 30, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01152-CV

                         IN RE HEAVEN SENT FLOOR CARE

                     On Appeal from the County Court at Law No. 4
                                 Collin County, Texas
                         Trial Court Cause No. 004-01377-2015

                                        ORDER
       We GRANT appellant’s November 19, 2015 motion for an extension of time to file a

brief. Appellant shall file a brief by DECEMBER 21, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE